Title: From James Madison to Hobohoilthle, [6 November] 1809
From: Madison, James
To: Hobohoilthle


[6 November 1809]
The President of the United States who sits in the place of General Washington, the head of that Government, and your Father, talks to you this day. He receives by Colo. Hawkins your Talk on the 29th. of September. That Talk was at Chattuckfoule. It was from Cowitah and Cussituh, the head towns of Muscogee. It has come strait as if from your mouth to his ear. He answers you. You are the Father and King of your Nation. He believes you are a good Father, because you love your Land and your own Children. He listens well to your talk, because you are a true man. He believes you speak truth.

Your land you say is small, and you have a great many Warriors, and cannot spare any more of it. The line was drawn by us both. Your Land is your own. Nobody can make it smaller without your consent. The Trees and the Game and everything which your land produces is also your own. Nobody can touch them without your leave. The President will not allow them to do it. But you know there are some bad man every where. Some of these men have gone onto your land, and turned out their Cattle & Horses, and hunted, and cut down some of your Trees. The President forbids it. Colonel Hawkins will prevent it in future as much as he can. Particularly on the side of Ocmulgee. Colo. Hawkins has sent Captain Freeman out to make enquiry and put a stop to it.
Our line is on the water’s edge. The Islands belong to you. The White People must fish from their own land. They have no right to fish from your land without your leave. If they go ashore on your Side, they must not cut down your Trees. Colo. Hawkins will be told not to suffer it.
You say you are poor; look at your Father, the President when he talks to you concerning this. Turn your ear to him, and believe what he says.
Fence in your Lands, plow as much land as you can, raise corn & Hogs & Cattle. Learn your young Women to card & spin, & let those who are older learn to weave. You will then have food and cloathing and live comfortably. The President advises you to do this. He knows that his red Children can live well if they will follow his advice. Colo. Hawkins will give you Cards and Spinning-wheels and Looms to weave in. Some of your white brothers are also poor, but their fathers put them to such work as is fit for them and they live very well.
Your Powder-Horns you say are empty & you have no bullets. Colo. Hawkins will give you Bullets & fill your Powder-Horns. You can shoot Turkies and kill some Deer; but it is better for you to spin & weave cloathing, and to plow the Land and raise Corn & Cattle.
The President looks at you with the eye of a Father. He hears your Talk as the Talk of a Friend whom he esteems. He keeps Colo. Hawkins, who is a good man, among you to hear your complaints, and to advise and assist you. If the White People trespass again upon your lands talk first to him. If you have any other complaints to make, make them known first to him. Afterwards & when you chuse, talk to the President. His Ear is always open to you. He is your Friend. He holds out his hand to you.
